DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 December 2021 has been entered.
 
Response to Amendment

The amendment filed 17 December 2021 has been entered.  Claims 1-18 are currently pending in the application.  The rejections of record from the office action dated 20 July 2021 not repeated herein have been withdrawn.

Terminal Disclaimer

The terminal disclaimer filed 17 December 2021 has been approved.  Therefore the double patenting rejection of the instant claims over copending application number 16/469,590 has been withdrawn.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Keite-Telgenbuscher et al. (US 2010/0279107 A1) in view of Aitken et al. (US 2009/0121333 A1).
Regarding claims 1-8, Keite-Telgenbuscher discloses a multilayer packaging film ([0001], [0020], [0059]-[0061]) comprising a coextruded film ([0018]), for use in a food or pharmaceutical packaging ([0059]-[0061]) comprising alternating layers of glass and plastic ([0020], [0037]), wherein the film may have any desired number of glass layers and polymeric layers including a plurality of glass layers (i.e. encompassing at least one polymeric layer and two glass layers) ([0021]) wherein the glass has a glass transition temperature below 500°C (i.e. overlapping a glass transition temperature of less than 200 °C; overlapping a glass transition temperature of less than 150 °C) (abstract, [0037]), wherein the polymeric layers may comprise polyolefin copolymers, ethylene vinyl acetate copolymers ([0050]), wherein the glass may be a phosphate glass preferably comprising tin and phosphorus ([0038]-[0039]), wherein the film has a thickness up to 200 µm (i.e. overlapping total thickness within a range from 10 µm to 250 µm) ([0031]).  Given that the claims broadly recite that the plastic is crystalline, semi-crystalline, or amorphous, it is the examiner’s position that the plastics of Keite-Telgenbuscher will necessarily meet this limitation.
Keite-Telgenbuscher does not teach that the glass comprises on an elemental basis tin in a mole percentage within a range from 12.0 to 17.1 or 15.4 to 17.1, fluorine in a mole percentage within a range from 11.2 to 24.3 or 19.6 to 24.3, phosphorus in a mole percentage within a range from 12.1 to 19.6 or 14.2 to 16.6 or oxygen in a mole percentage within a range from 43.3 to 61.1 or 43.3 to 56.
Aitken discloses an inorganic barrier layer for use in a flexible composite that may be used in a food or medicine container (abstract, [0003]), wherein the inorganic barrier layer comprises glass having 20-85 wt% tin, 10-36 wt% fluorine, 2-20 wt% phosphorus and 10-36 wt% oxygen (Table 1).  These amounts overlap the instantly claimed mole percentages.  For example, a composition having 55 wt% tin, 12 wt% fluorine, 13 wt% phosphorus and 20 wt% oxygen would have the following mole percentages: 16.7 mole% tin, 22.8 mole% fluorine, 15.2 mole% phosphorus and 45.3 mole% oxygen.   
Keite-Telgenbuscher and Aitken are analogous art because they both teach about flexible composites for use in food and medicine packaging.  It would have been obvious to use the glass of Aitken as the tin and phosphorous containing glass of the film of Keite-Telgenbuscher in order to provide a film having good barrier properties and because doing so would amount to nothing more than using a known material in a known environment to accomplish an entirely expected result.
Given that the film of modified Keite-Telgenbuscher is identical in structure and composition to the instantly claimed film and has the same thickness, it is the examiner’s position that it will intrinsically be self-supporting, flexible and have a minimum bend radius of less than 10 mm.
Regarding claims 2 and 3, given that the film of modified Keite-Telgenbuscher is identical in structure and composition to the instantly claimed film, it is the examiner’s position that it will intrinsically have a water vapor transmission rate within a range from 0 to 1 g/m2/24 hour at 38 °C and 90% relative humidity and an oxygen transmission rate within a range from 0 to 1 cm3/m2/24 hour at 23 °C and 0% relative humidity.
Regarding claim 8, while Keite-Telgenbuscher does not specifically disclose that the number of glass layers is at least ten and the number of plastic layers is at least ten, Keite-Telgenbuscher discloses that the film may have any desired number of glass and polymeric layers ([0021]).  Given that the glass and polymeric layers increase the strength and barrier properties of the film, it would have been obvious depending on the end use of the film and the desired strength and barrier properties to arrive at a film having at least ten glass layers and at least ten polymeric layers.  It is noted that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). 
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Keite-Telgenbuscher et al. (US 2010/0279107 A1) and Aitken et al. (US 2009/0121333 A1), as applied to claim 1 above, in view of Piper et al. (US 2002/0160129 A1).
Regarding claims 9 and 10, modified Keite-Telgenbuscher teaches all of the claim limitations as set forth above.  Keite-Telgenbuscher does not teach that the film comprises a sealant layer or an abuse layer. 
Piper discloses a multilayer film for use in making food packaging (abstract, [0001]-[0005]), wherein the film may comprise a seal layer so that the film may be sealed to itself to form a package and an abuse layer to resist abrasion and puncture ([0038], [0041]).
Keite-Telgenbuscher and Piper are analogous art because they both teach about multilayer films for use in food packaging.  It would have been obvious to one of ordinary skill in the art to incorporate the seal layer and abuse layer of Piper into the multilayer film of modified Keite-Telgenbuscher in order to provide a film with the advantages of being able to be sealed to itself to form a package and being able to resist abrasion and puncture.
Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Keite-Telgenbuscher et al. (US 2010/0279107 A1), Aitken et al. (US 2009/0121333 A1), and Piper et al. (US 2002/0160129 A1).
Regarding claims 11-18, Keite-Telgenbuscher discloses a multilayer packaging film ([0001], [0020], [0059]-[0061]) comprising a coextruded film ([0018]), for use in a food or pharmaceutical packaging ([0059]-[0061]) comprising alternating layers of glass and plastic ([0020], [0037]), wherein the film may have any desired number of glass layers and polymeric layers including a plurality of glass layers (i.e. encompassing at least one polymeric layer and two glass layers) ([0021]) wherein the glass has a glass transition temperature below 500°C (i.e. overlapping a glass transition temperature of less than 200 °C; overlapping a glass transition temperature of less than 150 °C) (abstract, [0037]), wherein the polymeric layers may comprise polyolefin copolymers, ethylene vinyl acetate copolymers ([0050]), wherein the glass may be a phosphate glass preferably comprising tin and phosphorus ([0038]-[0039]), wherein the film has a thickness up to 200 µm (i.e. overlapping total thickness within a range from 10 µm to 250 µm) ([0031]).  Given that the claims broadly recite that the plastic is crystalline, semi-crystalline, or amorphous, it is the examiner’s position that the plastics of Keite-Telgenbuscher will necessarily meet this limitation.
Keite-Telgenbuscher does not teach that the glass comprises on an elemental basis tin in a mole percentage within a range from 12.0 to 17.1 or 15.4 to 17.1, fluorine in a mole percentage within a range from 11.2 to 24.3 or 19.6 to 24.3, phosphorus in a mole percentage within a range from 12.1 to 19.6 or 14.2 to 16.6 or oxygen in a mole percentage within a range from 43.3 to 61.1 or 43.3 to 56.
Aitken discloses an inorganic barrier layer for use in a flexible composite that may be used in a food or medicine container (abstract, [0003]), wherein the inorganic barrier layer comprises glass having 20-85 wt% tin, 10-36 wt% fluorine, 2-20 wt% phosphorus and 10-36 wt% oxygen (Table 1).  These amounts overlap the instantly claimed mole percentages.  For example, a composition having 55 wt% tin, 12 wt% fluorine, 13 wt% phosphorus and 20 wt% oxygen would have the following mole percentages: 16.7 mole% tin, 22.8 mole% fluorine, 15.2 mole% phosphorus and 45.3 mole% oxygen.   
Keite-Telgenbuscher and Aitken are analogous art because they both teach about flexible composites for use in food and medicine packaging.  It would have been obvious to use the glass of Aitken as the tin and phosphorous containing glass of the film of Keite-Telgenbuscher in order to provide a film having good barrier properties and because doing so would amount to nothing more than using a known material in a known environment to accomplish an entirely expected result.
Keite-Telgenbuscher does not teach that the film comprises a sealant layer or an abuse layer. 
Piper discloses a multilayer film for use in making food packaging (abstract, [0001]-[0005]), wherein the film may comprise a seal layer so that the film may be sealed to itself to form a package and an abuse layer to resist abrasion and puncture, wherein the seal layer may comprise polypropylene and the abuse layer may comprise polyamide and the seal and abuse layers are the outer most layers ([0038], [0041], [0071]-[0076]).
Keite-Telgenbuscher and Piper are analogous art because they both teach about multilayer films for use in food packaging.  It would have been obvious to one of ordinary skill in the art to incorporate the seal layer and abuse layer of Piper into the multilayer film of modified Keite-Telgenbuscher as the outer most layers in order to provide a film with the advantages of being able to be sealed to itself to form a package and being able to resist abrasion and puncture.
Given that the film of modified Keite-Telgenbuscher is identical in structure and composition to the instantly claimed film and has the same thickness, it is the examiner’s position that it will intrinsically be self-supporting, flexible and have a minimum bend radius of less than 10 mm.
Regarding claims 12 and 13, given that the film of modified Keite-Telgenbuscher is identical in structure and composition to the instantly claimed film, it is the examiner’s position that it will intrinsically have a water vapor transmission rate within a range from 0 to 1 g/m2/24 hour at 38 °C and 90% relative humidity and an oxygen transmission rate within a range from 0 to 1 cm3/m2/24 hour at 23 °C and 0% relative humidity.
Regarding claim 18, while Keite-Telgenbuscher does not specifically disclose that the number of glass layers is at least ten and the number of plastic layers is at least ten, Keite-Telgenbuscher discloses that the film may have any desired number of glass and polymeric layers ([0021]).  Given that the glass and polymeric layers increase the strength and barrier properties of the film, it would have been obvious depending on the end use of the film and the desired strength and barrier properties to arrive at a film having at least ten glass layers and at least ten polymeric layers.  It is noted that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). 

Response to Arguments

Applicant's arguments filed 17 December 2021 have been fully considered but they are not persuasive.
Applicant argues that the film of Keite-Telgenbuscher is rigid compared to the instantly claimed film because it is resistant to bending around a radius of 100 mm.
However, it is noted that while the film may be resistant to bending around a radius of 100 mm there is no teaching that it cannot bend around a radius of less than 10 mm as required in the instant claims.  
It is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (MPEP 716.01(c)(II)).  It is the examiner’s position that the arguments provided by the applicant regarding whether the film of modified Keite-Telgenbuscher does not have a minimum bend radius of less than 10 mm must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Absent evidence to the contrary, examiner’s position remains that given that the film of modified Keite-Telgenbuscher is identical in structure and composition to the instantly claimed film and has the same thickness, it is the examiner’s position that it will intrinsically be self-supporting, flexible and have a minimum bend radius of less than 10 mm.
Applicant argues that Aitken does not disclose fabricating a food or medicine container and therefore is non-analogous art.
As set forth above, Keite-Telgenbuscher and Aitken are analogous art because they both teach about flexible composites for use in food and medicine packaging.  
Applicant argues that Aitken and Keite-Telgenbuscher use different production processes.
However, note that while Aitken does not disclose all the features of the present claimed invention, Aitken is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely an inorganic barrier layer for use in a flexible composite that may be used in a food or medicine container (abstract, [0003]), wherein the inorganic barrier layer comprises glass having 20-85 wt% tin, 10-36 wt% fluorine, 2-20 wt% phosphorus and 10-36 wt% oxygen (Table 1).  These amounts overlap the instantly claimed mole percentages.  For example, a composition having 55 wt% tin, 12 wt% fluorine, 13 wt% phosphorus and 20 wt% oxygen would have the following mole percentages: 16.7 mole% tin, 22.8 mole% fluorine, 15.2 mole% phosphorus and 45.3 mole% oxygen, and in combination with the primary reference, discloses the presently claimed invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880. The examiner can normally be reached 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C YAGER/Primary Examiner, Art Unit 1782